Examiner’s Comments
The previous Office Action had given the claims a Statutory Double-Patenting rejection. As per the After Final arguments, the rejection was in error because of limitation e) that was in the Parent, but not in this Application. The Examiner would have then given a Non-Statutory Double-Patenting rejection but instead called the Applicant’s Attorney to explain the situation and ask for a Terminal Disclaimer to be filed to move to allowance. The Applicant’s Attorney thought a Non-Statutory Double Patenting rejection was prohibited under the Safe-Harbor Provision in MPEP 804.01 and the Restriction Requirement in the Parent Application. After further digging, it turned out that the Restriction Requirement had been withdrawn for the groups since the Claims had been amended to overcome the Restriction Requirement. Since the Restriction Requirement had been withdrawn, Non-Statutory Double Patenting was no longer prohibited. The Terminal Disclaimer was filed to place the Application in condition for allowance.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Prior Art does not anticipate or make obvious a dynamic, thermally insulating and sealing system comprising: a tubular sealing element comprising: a bottom side cover having at least two side surfaces that overlap with a portion of thermally resistant flexible foam material; a top side cover that is connected at two positions to the bottom side cover to surround the foam material; a first connection area for attaching the tubular sealing element to an interior surface of a curtain wall construction; and a second connection area for attaching the tubular sealing element to an outer edge of at least one floor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657.  The examiner can normally be reached on Mon-Thurs 6am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635